ACCEPTED
                                                                                    03-15-00228-CR
                                                                                            7824312
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              11/13/2015 3:07:11 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                           NO. 03-15-00228-CR

CLIFTON CREWS HOYT                             IN THE             FILED IN
                                                           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
V.                                             THIRD COURT11/13/2015
                                                             OF APPEALS
                                                                      3:07:11 PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                             AUSTIN, TEXAS        Clerk




STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

     NOW COMES the State of Texas, Appellee in the above entitled and
numbered cause and files this Motion for Extension of Time to File
Appellee's Brief, and in support thereof would show the Court the following:
                                         I.
     Appellant was found guilty of Driving While Intoxicated, 3rd or more, a
Third Degree felony enhanced to a Second Degree felony, and the Judge
assessed punishment at 14 years confinement in the Texas Department of
Criminal Justice on March 17, 2015.. Appellant filed a Notice of Appeal on
April 14, 2015. Appellant's brief was filed on September 14, 2015. The
State's brief is currently due on November 13, 2015.
                                        II.
     The State has previously requested an extension in this case which
was granted by the Court on October 13, 2015.
                                        III.
     The State requests this extension of time due to the following:
Counsel for the State has been preparing cases for jury trials that were
scheduled the week of November 16, 2015.             This trial preparation has
involved a great deal of time dealing with witnesses, investigators,
evidentiary issues, research, evidence review and preparation for pretrial
hearings including a Motion to Suppress hearing. In addition, Counsel for
the State is part of a prosecution team that is preparing to present a multi-
defendant capital murder case to a Grand Jury on November 23, 2015.
Additionally, Counsel for the State has been involved in prosecution of other
cases including preparation for pretrial hearings, grand jury case review,
negotiations with opposing counsel, guilty pleas and other hearings in
additional pending felony cases.
      WHEREFORE, The Attorney for the State requests an extension of
thirty (30) days to December 14, 2015 (December 13, 2015 the 30th day falls
on a Sunday), in which to file State's Brief.
                                                Respectfully submitted,


                                                _______________________
                                                Richard Villarreal
                                                Assistant District Attorney
                                                51st Judicial District
                                                124 W. Beauregard, Suite B
                                                San Angelo, TX 76903
                                                (325) 659-6583
                                                State Bar No. 00797602


       SWORN TO AND SUBSCRIBED before me by the said Richard
Villarreal, this 13th day of November, A. D. 2015.




                                                _______________________
                                                Notary Public
                                                State of Texas
                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellee's Brief was this 13th day of November,
2015, delivered to John      Thomas Floyd III and Christopher M. Choate,
Attorneys for Appellant, through e-file .txcourts.gov   .


                                                 _______________________
                                                 Richard Villarreal